RICHARDSON, P. J.
Employer and its compensation insurance carrier petitioned for reconsideration of our decision. They do not contend the result is wrong but point out that we misstated the factual basis of the decision in Wilson v. SAIF, 48 Or App 993, 618 P2d 473 (1980), in discussing that case. They are correct. The opinion presently reads in part:
“In Wilson, the carrier acted unilaterally by deducting the amount of overpayment from the compensation awarded by the determination order. * * *” 57 Or App at 70.
The sentence is modified to read as follows:
“In Wilson, the carrier acted unilaterally by deducting the amount of overpayment from the compensation awarded by the referee after a hearing. * * *”
The petition for reconsideration is granted, and the opinion, as modified, is adhered to.